Citation Nr: 9932682	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a stress 
fracture of the right inferior pubic ramus with groin pain 
and traumatic arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than March 3, 
1995, for the assignment of a compensable rating for stress 
fracture of the right inferior pubic ramus with groin pain 
and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Wife

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
October 1986.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased evaluation of 10 percent for a stress fracture of 
the right inferior pubic ramus with groin pain and traumatic 
arthritis was granted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court) held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected stress fracture of the 
right inferior pubic ramus with groin pain and traumatic 
arthritis is currently manifested by objective observations 
of painful and limited range of motion without sensory or 
deep tendon reflex abnormalities; by normal electromyograph 
(EMG) study results and nerve conduction velocity (NCV) study 
results; and by X-ray and computed tomography (CT) scan 
results showing no evidence of a stress fracture or other 
abnormalities in the right hip, pelvis, and femur.

3.  At a hearing before the Board in July 1999, prior to the 
promulgation of a decision in this appeal, the appellant 
notified the Board of the withdrawal of the appeal for an 
effective date earlier than March 3, 1995, for the assignment 
of a compensable rating for stress fracture of the right 
inferior pubic ramus with groin pain and traumatic arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the 
service connected stress fracture of the right inferior pubic 
ramus with groin pain and traumatic arthritis have not been 
satisfied.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 
4.71a, Diagnostic Codes 5299-5251 (1999).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning entitlement to an 
effective date earlier than March 3, 1995, for the assignment 
of a compensable rating for stress fracture of the right 
inferior pubic ramus with groin pain and traumatic arthritis.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

At the hearing before the undersigned member of the Board in 
July 1999, the appellant withdrew the appeal as to the issue 
of entitlement to an effective date earlier than March 3, 
1995, for the assignment of a compensable rating for stress 
fracture of the right inferior pubic ramus with groin pain 
and traumatic arthritis.  This was reduced to writing in the 
hearing transcript.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that NOD be in writing as of date of 
certification of transcript).   The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.

II.  Disability Evaluation

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation.  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1999).  A rating decision dated in February 1987 
originally granted service connection for a stress fracture 
of the right inferior pubic ramus with groin pain, granting a 
noncompensable evaluation effective in October 1986, the 
month the veteran was discharged from active service.  The 
evidence then of record included service medical records and 
a VA examination report dated in January 1987.  These records 
show the veteran had developed right groin and hip pain in 
service.  He was subsequently discharged as unfit for duty 
due to a stress fracture, right inferior pubic ramus.  The 
January 1987 examination report reveals complaints of pain 
with running or strenuous exercise.  The examiner observed 
normal range of right hip joint motion, some pain on 
movement, but no difficulty in walking, performing the heel 
and toe walk, tandem walk, or deep knee bends.  The examiner 
diagnosed stress fracture of right pubic bone and pulled 
groin by history.

By a September 1995 rating decision the RO granted service-
connection for arthritis, included it as part of the service-
connected right hip disability, and increased the evaluation 
for the veteran's right hip disability to 10 percent, 
effective in June 1995.  The RO later assigned an earlier 
effective date of March 3, 1995, for the 10 percent increase.  
This evaluation has been confirmed and continued to the 
present.

The medical evidence of record in September 1995 included an 
August 1995 VA examination report which reveals subjective 
complaints of pain, objective observations of limited and 
painful motion, and clinical findings of a normal right hip.  
The examiner recorded range of right hip measurements at 110 
degrees flexion, 15 degrees extension, 25 degrees abduction, 
and 10 degrees adduction.  These compare to left hip range of 
motion measurements at 115 degrees flexion, 20 degrees 
extension, 35 degrees abduction, and 15 degrees adduction.  
Results of X-rays taken in conjunction with the examination 
evidence a normal right hip and pelvis.  Nonetheless, the 
examiner diagnosed osteoarthritis in both hips.  

The veteran has appealed the assignment of a 10 percent 
evaluation for his right hip and pelvic disability and avers 
that a higher rating is warranted therefor.  However, the 
medical evidence of record does not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The current 10 percent rating for the stress fracture of the 
right inferior pubic ramus with groin pain and traumatic 
arthritis was assigned under Diagnostic Code 5299-5251, for a 
right hip and pelvis condition rated analogous to limitation 
of thigh extension motion.  See 38 C.F.R. § 4.27 (1999).  
Under Diagnostic Code 5251, extension of the thigh limited to 
five degrees warrants a 10 percent evaluation.  The veteran 
meets this criteria, as he exhibits right hip and leg motion 
that, while measuring 15 degrees extension in August 1995, 
was, nonetheless, in March 1995, objectively observed to be 
painful as well as limited.  And, while the most recent, 
January 1997, VA examination report, indicates that he 
continues to exhibits the same degree of extension, VA 
treatment records and his July 1999 testimony before the 
undersigned member of the Board demonstrate that he continues 
to experience pain and pain upon motion in his right hip and 
pelvis, for which he is treated with prescription medication.  
This is the highest evaluation afforded under this Diagnostic 
Code.  As there is no higher evaluation offered under 
Diagnostic Code 5251, the Board cannot consider whether his 
manifestations warrant an increased rating under this 
diagnostic code.

Higher evaluations are afforded for restriction of thigh 
movement under Diagnostic Codes 5252 and 5253 for impairment 
of the thigh involving, respectively, flexion limited to 30 
degrees or less, and abduction limited to 10 degrees or less.  
Yet, the medical evidence of record does not establish that 
the required manifestations are present.  Rather, the most 
recent, January 1997, examination of record demonstrates that 
the veteran can move his right leg to 115 degrees flexion and 
35 degrees abduction.

Higher evaluations could also be warranted for favorable or 
unfavorable ankylosis of the hip, under Diagnostic Code 5250, 
flail joint of the hip, under Diagnostic Code 5254, or 
impairment of the femur involving malunion with moderate knee 
or hip disability, under Diagnostic Code 5255.  However, the 
medical evidence of record does not establish that the 
required manifestations are present.  First, the medical 
evidence of record simply does not establish that the 
veteran's right hip and pelvis are fused, either by disease 
or surgery.  Nor does the medical evidence of record 
demonstrate that the veteran exhibits abnormal mobility, such 
as flail joint, in his right hip.  Rather, the January 1997 
examination report establishes that the veteran exhibits 
range of right hip and leg motion recorded at 115 degrees 
flexion, 15 degrees extension, 35 degrees abduction, 15 
degrees adduction, 30 degrees internal rotation, and 40 
degrees external rotation.  Second, the medical evidence of 
record does not demonstrate that the veteran exhibits 
impairment of the femur involving malunion resulting in 
moderate right knee or hip disability.  Rather, results of X-
rays and CT scan of the right hip and pelvis performed in 
conjunction with the January 1997 examination evidence no 
abnormalities in either the pelvis or right hip.  And, 
results of X-rays of the right femur reveal no radiographic 
evidence of stress fracture or other abnormality.  The 
examiner diagnosed a healed stress fracture involving the 
right inferior pubic ramus.

After consideration of the evidence, the Board finds that, as 
Diagnostic Code 5251 does not afford a rating higher than 10 
percent, an increased evaluation under this diagnostic code 
is not possible.  In addition, the Board finds that the 
criteria for a rating higher than 10 percent under Diagnostic 
Codes 5250, 5252, 5253, 5254, and 5255 are not met.  
Specifically, the evidence of record simply does not 
establish that the veteran's right hip is ankylosed; that his 
right hip and leg range of movement is limited to 30 degrees 
or less flexion, or to 10 degrees or less abduction; that he 
exhibits flail joint or other abnormal mobility in his right 
hip; or that his right hip and pelvic disability is 
manifested by findings of impairment of the femur involving 
malunion.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the right hip and pelvic disability 
is warranted under Diagnostic Codes 5250 to 5255, the Board 
will also analyze whether a compensable evaluation is 
warranted for other manifestations that may be rated under 
Diagnostic Codes 5003 to 5010.

Diagnostic Code 5003 to 5010, directs that arthritis 
evidenced by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.) unless the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  The veteran has been diagnosed 
with osteoarthritis of the hips, yet, the medical evidence of 
record presents no clinical findings evidencing arthritis in 
the right hip or pelvic area.

Nonetheless, the Board finds it is not necessary to determine 
whether or not the veteran's right hip and pelvic disability 
is manifested by arthritis.  This is so because even if the 
clinical medical evidence of record did corroborate the 
examiner's diagnosis, Diagnostic Code 5251 provides a 
compensable evaluation for limitation of right leg motion 
arising from the veteran's right hip and pelvic disability.  
As discussed above, the RO has granted the current 10 percent 
evaluation even though the veteran exhibits range of right 
hip joint motion beyond that specified for a compensable 
evaluation under the diagnostic code, precisely because the 
veteran exhibits objective observations of restricted and 
painful right hip joint motion.  See Hicks v. Brown, 8 Vet. 
App. 417 (1995).

Thus, in the present case, the grant of an additional 
compensable evaluation for arthritis of the right hip, as 
provided in the notes following Diagnostic Code 5003, is 
impermissible under 38 C.F.R. § 4.14.

After consideration of the evidence, the Board finds that the 
criteria for an additional compensable evaluation for 
arthritis under Diagnostic Codes 5003 to 5010 are not met.  
Specifically, there is no clinical medical evidence of 
arthritis in the right hip and pelvis.  Nonetheless, the 
Board notes that the 10 percent evaluation under Diagnostic 
Code 5251 is based upon limitation of right hip and leg 
motion, and the RO has awarded the veteran a compensable 
evaluation under this diagnostic code-despite the fact he 
exhibits range of right hip and leg motion beyond the less 
than 5 degrees specified-precisely because of the pain and 
pain upon right hip and leg motion that he has been 
objectively observed to exhibit. 

The veteran has averred that he experiences pain attributable 
to nerve damage, and he testified both in September 1996 and 
before the undersigned member of the Board in July 1999 that 
he had been told he exhibited nerve damage attributable to 
his right hip and pelvic disability.  However, the medical 
evidence of record simply does not concur.  Results of EMG 
and NVC studies conducted in June 1996 are of record.  While 
the summary of EMG results notes a delay in the right femoral 
motor nerve, the examiner described the abnormality as small 
and not significant.  Rather, the examiner recorded an 
impression of normal EMG and NCV studies of the right lower 
extremity and femoral nerves.  Accordingly, the RO declined 
to service connect any neurological disability.  Similarly, 
in the most recent, January 1997, medical examination, the 
examiner noted that sensation was present to light touch and 
pinprick, and that deep tendon reflexes and a palpable 
peripheral pulse were also present.  As the medical evidence 
of record presents no findings of any neurological 
disability, there is thus no neurological manifestation that 
may here be considered.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher 
evaluations are provided for greater disability, but the 
required manifestations are not present.  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required hospitalization or frequent treatment for his right 
hip and pelvic disability.  Moreover, the disabling 
manifestations of painful and somewhat limited motion of the 
hip do not present an unusual or exceptional disability 
picture.  Although the veteran has indicated that his right 
hip and pelvic disability interferes with his work as a 
carpenter, and that he lost his job because of it, the 
medical evidence of record presents no medical findings of 
unemployability.  Moreover, upon further questioning by the 
RO hearing officer in September 1996, the veteran admitted 
that he could perform other work, but that he has become used 
to the pay he makes as a carpenter.  He has further reported 
that he has been turned down for employment because of his 
right hip and pelvic disability.  Yet, the record is bereft 
of any evidence establishing that he was actually terminated, 
missed work, or has been refused employment due to his right 
hip and pelvic disability.  Finally, the veteran testified 
before the undersigned member of the Board that he is 
attending vocational rehabilitation classes, wherein he 
expects to receive a degree in computer drafting, 
specifically an associate's degree in architecture and 
electrical instrumentation.  Thus, the evidence cannot show 
that the impairment resulting from his right hip and pelvic 
disability markedly interferes with his employment.  Thus, 
there is no evidence that the impairment resulting solely 
from the right hip and pelvic disability warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the stress fracture of the right inferior pubic ramus with 
groin pain and traumatic arthritis is adequately compensated 
by the 10 percent schedular evaluation under Diagnostic Code 
5251.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement and 
painful movement were noted by the examiners.  No findings 
were made of abnormal movement, guarding of movement, muscle 
atrophy, weakness, decrease in sensation or reflexes, or 
changes in condition of the skin indicative of disuse.  
Consequently, the veteran's complaints of pain, weakness, and 
limitation of movement, by themselves, do not support an 
assignment of a higher or separate, compensable evaluation 
other than that which is confirmed by this decision.  As 
discussed above, the rating now assigned for the right hip 
and pelvic disability accounts for the painful and limited 
motion demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45, are either not contended or not shown.


ORDER

The appeal for entitlement to an effective date earlier than 
March 3, 1995, for the assignment of a compensable rating for 
stress fracture of the right inferior pubic ramus with groin 
pain and traumatic arthritis is dismissed.

An evaluation higher than 10 percent for a stress fracture of 
the right inferior pubic ramus with groin pain and traumatic 
arthritis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

